Title: To Thomas Jefferson from William Hardy, 26 December 1803
From: Hardy, William
To: Jefferson, Thomas


               
                  Sir
                  New York Decr. 26. 1803
               
               Urged by the calls of pressing necessity I am induced (tho reluctantly) to address your Excellency; Having Spent the best years and prime of life, and my Son having Spent his youth in the service of our common Country during the Season of Revolution, and being now fast declining in the vale of years, reduced from easy circumstances to financs too limited to afford (me & an amiable beloved Daughter, who is Still depending on me & Son for Support) a suitable Subsistance
               I take the liberty of Soliciting a situation under the Goverment of the Union in New orleans. In the organization of our newly acquired Territory, a considerable number of Offices will necessarily be created, in the distribution of which Should your Excellency think proper to confer one on me, and one on my Son we Should with everlasting gratitude accept of them, and we would I flatter myself, Render full Satisfaction, in the fulfilment of the duties required, beg leave to refer your Excellency to Dor. Mitchell of this City in Congress, who will inform you of our pretensions to the patronage of a Country in the toils of Emancipating we have borne our full Share; But who am I addressing on this momentous accasion; (oh happy land that is bless’d with a ruler disposed to promote individual happiness when consistant with the public good)
               Let my partiality (my good Sir), apologise for saying friend of the people, the protector of the rights of man, the promoter of just merit, the Rewarder of Revolutionary claims & the true friend of republicanism
               Hoping your Excellency will pardon this Effusion of my sentiments, and receive them as expressive of my principles, as also of the confidence with which, I rely on your excellency’s goodnes, to whome I submit, and most courtiouly crave the listning eare, and notice of your excellency to our Pretensions, and hope, & beleive, I will not ask, and solicit your Excellencys patronage in vain
               with sentiments of the highest esteem & respect I remain your excellencys, most, Obidient & most Humble Servant
               
                  Wm Hardy
               
             